--------------------------------------------------------------------------------

JONATHAN BONNETTE 

2485 Village View Drive, Suite 180 

Henderson, NV 89074 

(702) 830-7919 

 

 

May 15, 2019

 

 

James Olson, Chairman

Grow Capital, Inc.

 

Re: Fee Agreement

 

Gentlemen,

 

Set forth below are the terms and conditions regarding compensation for services
to be provided during fiscal year May 15, 2019 to May 15, 2019, and the fee
arrangement for services to be provided by my firm to Grow Capital, Inc., its
subsidiaries and affiliates (collectively "GRWC") for periods after May 14,
2019, along with our agreement regarding payment of fees for those services. The
effective date of this agreement is and shall be May 15, 2019. 

 

 

COMPENSATION FOR PAST SERVICES

 

It is acknowledged, both by GRWC and by Jonathan Bonnette, that there are no
amounts that GRWC currently owes Jonathan Bonnette for any period prior to May
15, 2019 and that in consideration of this agreement and for other good and
valuable consideration, Jonathan Bonnette hereby waives any claim or cause of
action, whether in equity or at law, he has or may have against GRWC for fees
for services provided prior to May 15, 2019. 

 

 

BASIC FEE ARRANGEMENT

 

For the twelve months beginning May 15, 2019, GRWC hereby agrees to pay Jonathan
Bonnette (“Bonnette”) a fixed fee of Three Hundred Twenty Thousand Dollars
($320,000) for the services of Bonnette in consideration of providing
CEO/President officer services valued at $245,000 and outside business
management and consulting services valued at $75,000.  It is also understood and
agreed that Mr. Bonnette is providing and intends to continue to provide
services to other clients of his firm or to otherwise be individually employed
by another entity or entities and that Mr. Bonnette shall devote only so much
time and effort as is reasonably necessary to meet the needs of GRWC within his
other time constraints.  

The basic free arrangement noted above of $320,000 shall be paid through Stock
Based Compensation which shall be valued at $.07758 per share based on the
average of the 3 lowest closing share market prices over the previous 30 market
trading days at an applied discount of 30% to that calculated average closing
share market price, and equaling Four Million One Hundred Twenty Four Thousand
Five Hundred and Ninety Seven (4,124,597) shares of Grow Capital, Inc.
restricted "144" common stock.  The shares are to be issued within 10 days of
executing this agreement and vest immediately upon issuance. Any such shares of
Stock under this basic fee arrangement will be issued to Jonathan Bonnette, or,
upon request, his designee.  

 

Because of the nature of the services to be provided is in the nature of a fee
retainer arrangement, it is understood and agreed that no detailed billing
statements with respect to the  

--------------------------------------------------------------------------------

1 | Page

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

fixed monthly fee are required nor will they be provided and Mr. Bonnette and
other firm personnel shall have no obligation and shall not be required to
account for their time. The firm will not provide GRWC a monthly invoice for the
monthly fixed fee.  

 

The above stated fees do not include expenses and GRWC agrees to timely pay any
authorized expenses separately billed to GRWC. GRWC further agrees that Mr.
Bonnette or the firm may also utilize other employees or subcontractors to
perform services for GRWC or in support of matters assigned by you to the firm,
all subject to the time limitations set forth above. To the extent a matter
requires or may require the expertise of a business services other than what Mr.
Bonnette or other firm personnel can provide, GRWC agrees to separately engage
and pay for such business services and expenses, and Mr. Bonnette will provide
business oversight of said services within the parameters of this Fee Agreement
and all as directed by you. 

 

Charges for expenses may and shall include, but not be limited to, expenditures
for office expenses, travel, business meals, mileage, and other expenses
incurred by us in the proper performance of consulting services for you. 

 

 

AVAILABILITY TO PROVIDE SERVICES; TERM

 

With regard to any matter that GRWC may wish to refer to the firm that is within
the capability and expertise of Mr. Bonnette or other firm personnel to perform,
Mr. Bonnette and the firm will make himself/itself reasonably available on a
priority/first call basis to respond to the needs of GRWC or to perform the
tasks requested in regard to providing CEO/President officer services and
outside business consulting services, subject to the time limitations set forth
above.  

 

The firm will perform general business consulting services for GRWC and, in the
case of specific matters identified by GRWC, only when reasonably requested to
do so either by you or by other employees or agents of GRWC acting under your
direction.  The scope of our responsibility for each such matter will be
specified by you; if no such specification is made, we will perform such
services as we believe appropriate for the particular matter, in the
circumstances of the request.  We will not be responsible for any specific
business management matters relating to GRWC unless they are covered by such a
request. 

 

If any of the above terms do not meet with your approval, please let me know
immediately, and I will review them with you.  If you agree with the foregoing,
please sign the duplicate original of this letter and return it to me at your
earliest convenience.

 

The term of this agreement shall be and is 12 months from the effective date of
May 15, 2019, and may be terminated during such initial term “for cause” only.

 

Sincerely, 

 

 

/s/Jonathan Bonnette 

Jonathan Bonnette 

Acknowledged and Agreed:

 

Grow Capital, Inc.

 

 

By: /s/ James Olson

     James Olson, Chairman

--------------------------------------------------------------------------------

2 | Page

 